Citation Nr: 0404026	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  99-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by groin pain, claimed as secondary to a service-connected 
knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1979 to December 1989.  He had three years of prior 
active service, the dates of which have not been verified, 
but apparently beginning in 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 1998 
rating decision of the Roanoke, Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2001, 
the veteran testified at a Travel Board hearing in Roanoke, 
Virginia, before the undersigned.  In August 2001, the Board 
remanded the case for additional development of the evidence.

In a letter dated in February 2003 the veteran requested a 
hearing before a Veterans Law Judge in Washington, D.C.  By 
letter of November 2003 he was advised that as he had a 
hearing on the instant in April 2001, a "good cause" motion 
was required before the Board would consider whether to 
schedule him for another hearing.  He did not respond with 
such motion.

In a VA Form 21-4138 dated in February 2003, the veteran 
appears to be raising a claim for an increased rating for his 
serviced-connected [by RO grant in February 2003] low back 
disorder.  This matter is referred to the RO for appropriate 
action.


FINDING OF FACT

A disability manifested by groin pain was not manifested in 
service, and is not currently shown.


CONCLUSION OF LAW

Service connection for a disability manifested by groin pain 
is not warranted.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

The veteran was notified why service connection for "pain in 
the groin area as secondary to the service-connected 
disability of the bilateral knee condition" was denied in 
the June 1998 RO rating decision (which noteworthy preceded 
enactment of the VCAA), as well as in a statement of the case 
(SOC) in September 1999.  An August 2001 letter then provided 
notice of the VCAA, and advised the veteran of the evidence 
needed to establish his claim and of his and VA's respective 
responsibilities in claims development.  A February 2003 
supplemental SOC outlined pertinent VCAA provisions.

While the VCAA letter sent to the veteran in August 2001 
advised him to respond in 60 days, it went on to inform him 
that evidence submitted within one year would be considered 
(and, in fact, everything submitted to date -- more than two 
and a half years later -- has been accepted for the record, 
and considered).  Under the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 2003) 
(to be codified at 38 U.S.C. § __), the Board may proceed 
with consideration of the appeal.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  He has not identified any 
pertinent records which remain outstanding.  Several VA 
examinations have been conducted.  In sum, all of VA's due 
process, notice, and assistance duties, including those 
mandated by the VCAA, are met.  The veteran has been notified 
of everything he needed to be notified about; he has had more 
than ample opportunity to respond; and VA has provided all 
assistance it is obligated to provide.  Any remaining 
technical notice deficiency has not resulted in the veteran 
being prejudiced in any way; any further notice would serve 
no useful purpose.  See Conway v. Principi, No. 03-7072 (Fed. 
Cir. January 7, 2004).

Factual Background

The veteran contends that he has groin area pain due to his 
service-connected knee disorder.  See VA Form 21-4138, 
received in January 1998.  He also claims that he never 
stated (as was mentioned as part of a July 2002 VA 
examination report) that he did not have any bladder, kidney 
or penis problems.  See VA Form 21-4138, dated in in February 
2003.

The veteran's service medical records do not show any 
complaints of, or treatment for, groin pain or groin 
problems.  

Private medical records from 1989 to 2001 also do not show 
any groin complaints or treatment.

VA outpatient treatment records from 1999 to 2002, make no 
mention of treatment for groin complaints.

The veteran has been afforded several VA examinations, 
including in January 1992, January 1995, July 1996, April 
1998, October 1999 and July 2002.  The examination reports 
show that he initially complained of groin problems in April 
1998.  (His initial claim for service connection for groin 
disability was received by VA in January 1998.)  In April 
1998 the veteran related his groin pain complaint to his 
service-connected knee disorder.  He added that he had had 
groin pain since 1989, and that he constantly felt as if he 
was about to have a bowel movement.  A groin disability was 
not diagnosed.  On July 2002 VA examination, the examiner was 
requested, in pertinent part, to determine whether the 
veteran had a disability of the groin that was at least as 
likely as not secondary to, or aggravated by, his service-
connected bilateral knee disorder.  The veteran indicated 
that he had left groin pain "sometimes."  The report noted 
that the veteran had no bladder, penis or kidney problems.  
Examination revealed both groin areas to be normal.  A groin 
disability was not diagnosed.  The examiner opined, regarding 
the veteran's genitourinary system, since the veteran had no 
problems, the answer as to whether he had a genitourinary 
disorder was "no." 

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a disability of the groin.  In the 
absence of proof of a present disability, there cannot be a 
valid claim of service connection.  See Hickson, supra.  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  While he alleges he has a groin disability due to 
his service-connected knee disorder, he has not submitted any 
evidence of a current diagnosis such disability or identified 
any treatment provider whose records would show such 
disability exists.  VA has exhaustively attempted to assist 
him in establishing that he has the disability claimed.  The 
examinations scheduled by the RO for that purpose have 
established that he does not.  As laypersons, the veteran and 
his representative are not competent to establish by their 
own opinion that he has a groin disability or to relate such 
disability to service or to a service-connected knee 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the claim, and 
it must be denied.




ORDER

Service connection for a disability manifested by groin pain, 
claimed as secondary to a service-connected knee disorder is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



